Citation Nr: 0720110	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for Crohn's 
disease/regional enteritis, postoperative jejunal resection 
and postoperative lysis adhesions, currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial compensable disability rating 
for osteopenia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned in January 2007.  A transcript of that hearing 
has been associated with the claims folder.  


REMAND

In a December 2004 rating decision, the RO granted the 
veteran entitlement to service connection for osteopenia 
based on a December 2004 VA intestines examination report 
which noted the presence of osteopenia on a recent dual-
energy X-ray absorptiometry (DEXA) bone density scan.  
However, the veteran filed a notice of disagreement with the 
noncompensable disability rating assigned to his osteopenia.  
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when previously rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case, given that the RO's initial rating was 
based a VA examination focused on intestinal disabilities, 
the Board finds that a remand is required to secure a VA 
joints examination to properly evaluate the nature and 
severity of the veteran's service-connected osteopenia.  
During the course of his testimony in January 2007, he did 
refer to problems with his joints.

Furthermore, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  The duty to assist includes the 
responsibility to obtain and consider any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Here, the evidence shows that the 
veteran has been receiving Supplemental Security Income (SSI) 
from the SSA for his service-connected Crohn's disease since 
February 1993.  Although the veteran submitted copies of the 
December 1994 SSA Office of Hearings and Appeals Decision, 
the December 1994 SSA Order of Administrative Law Judge, and 
the December 1994 Notice of Decision, there are no additional 
SSA records associated with the claims folder.  By 
correspondence dated May 2005, the veteran indicated that he 
had no additional relevant medical evidence to submit, with 
the understanding that VA would obtain all of his SSA records 
prior to rendering a decision.  However, there is no 
indication that the RO contacted the SSA for these additional 
records.  As the veteran is seeking an increased disability 
rating for the same condition for which he receives SSI, such 
SSA records may be relevant to the VA claims on appeal, and 
the RO should obtain them.  Finally, it appears that the 
veteran may have had treatment at the Gainesville VAMC 
following his hearing on appeal.  Such records should be 
obtained and followed by a current gastrointestinal 
examination.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should contact the SSA and 
obtain copies of all medical and other 
records considered in awarding the veteran 
SSA disability or SSI benefits.

2.  The RO should obtain copies of all VA 
inpatient and outpatient medical records 
at VAMC Gainesville, dated during and 
since August 2005, and not already 
associated with the claims folder, 
concerning the veteran's service-connected 
Crohn's disease and osteopenia.

3.  The RO should arrange for the veteran 
to be scheduled for a VA joints 
examination to determine the current 
nature and severity of his service-
connected osteopenia.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiner, including tests 
for painful or limited joint motion.  The 
RO should advise the veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

4.  The RO should arrange for the veteran 
to undergo a special gastrointestinal 
examination in order to ascertain the 
nature and severity of the Crohn's 
disease.  All special tests and x-ray 
examinations should be accomplished to 
specifically include laboratory studies 
necessary to determine whether the veteran 
has anemia as a result of the service 
connected Crohn's disease.  The claims 
folder must be made available to the 
examiner for review.

5.  The RO should then readjudicate each 
of the issues on appeal.  In so doing, it 
must consider all evidence received or 
secured since the September 2005 statement 
of the case.  If the disposition of any 
appeal remains unfavorable, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




